— In an action to recover damages for personal injuries, plaintiff appeals from so much of an order of the Supreme Court, Nassau County (Christ, J.), dated September 4, 1985, as denied her motion for a special trial preference pursuant to CPLR 3403 (a) (3) and to set the case down for a trial date certain.
Order reversed, insofar as appealed from, without costs or disbursements, and motion granted to the extent that a special trial preference is granted.
Under the particular facts of this case, we exercise our discretion to grant a special trial preference. Gibbons, J. P., Brown, Weinstein and Lawrence, JJ., concur.